UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21890 Keystone Mutual Funds (Exact name of registrant as specified in charter) 7101 West 78th Street, Suite 201 Bloomington, MN 55439 (Address of principal executive offices) (Zip code) Andrew Wyatt Cornerstone Capital Management, Inc. 7101 West 78th Street, Suite 201 Bloomington, MN 55439 (Name and address of agent for service) (952) 224-7071 Registrant's telephone number, including area code Date of fiscal year end: 6/30/10 Date of reporting period:3/31/10 Item 1. Schedule of Investments. Keystone Mutual Funds Schedule of Investments (Unaudited) March 31, 2010 Security Description Shares Fair Value COMMON STOCKS - 98.7% Consumer Merchandising - 13.0% Amazon.com, Inc. * $ Apollo Group, Inc. * Best Buy, Inc. Guess?, Inc. Nordstrom, Inc. priceline.com Incorporated * Scripps Networks Interactive Inc. Target Corp. Walt Disney Co. Consumer Staples - 7.5% Colgate-Palmolive Company Costco Wholesale Corporation General Mills, Inc. Philip Morris International, Inc. Energy - 9.2% Andarko Petroleum Corporation Petrohawk Energy Corp. * Schlumberger Limited ^ Weatherford International Ltd. * ^ Financial Institutions - 5.3% Bank of America Corporation Goldman Sachs Group, Inc. IntercontinentalExchange, Inc. * Health Care Products - 13.5% Celgene Corp. * Gilead Sciences, Inc. * Myriad Genetics, Inc. * NuVasive, Inc. * St. Jude Medical, Inc. * Teva Pharmaceutical Industries Ltd. ADR WellPoint, Inc. * Industrials - 10.5% Alliant Techsystems Inc. * Fluor Corp. Honeywell International, Inc. Terex Corporation * Textron Inc. United States Steel Corporation Materials - 3.0% Monsanto Co. Technology Services - 12.0% Baidu, Inc. ADR * Google, Inc. * Mastercard, Inc. Qualcomm, Inc. The Western Union Company Technology Software - 23.8% Adobe Systems, Inc. * Apple Computer, Inc. * Brocade Communications Systems, Inc. * Hewlett-Packard Co. Microsoft Corporation Oracle Corporation Utilities - 0.9% FPL Group, Inc. TOTAL COMMON STOCKS (Cost $173,597,633) MUTUAL FUND INVESTMENTS - 2.1% AIM STIT-STIC Prime Portfolio TOTAL MUTUAL FUND INVESTMENTS (Cost $4,101,890) Total Investments (Cost $177,699,523) - 100.8% Liabilities in Excess of Other Assets - (0.8)% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt * Non Income Producing Security ^ Foreign Issued Security (traded on U.S. Exchange) Tax Basis The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Large Cap Growth Fund Cost of Investments $ 180,043,607 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value Measurements The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The valuation levels are not necessarily an indication of the risk associated with investing in these securities (or other investments).Care should be exercised in interpreting this information and/or using it for comparison with other mutual funds. As of March 31, 2010, the Fund’s investments in securities were classified as follows: Fair Value Measurements as of March 31, 2010 Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Identical Assets Observable Inputs Inputs Description (Level 1) (Level 2) (Level 3) Total Equity Securities Common Stocks (a) $- $- Total Equity Securities - - Other Mutual Funds Investments (b) - - Total Other - - Total $- $- (a) All industry classifications are identified in the Schedule of Investments. (b) Mutual fund investments that are sweep investments for cash balances in the Fund at March 31, 2010. Derivative Financial Instruments The Fund has adopted enhanced disclosure regarding derivatives and hedging activity intending to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. During the period ended March 31, 2010, the Fund wrote 37 Google, Inc. option contracts with exercise prices of $550 each.All contracts were exercised for a total realized gain of $62,417.The Fund also wrote 476 Joy Global Inc. option contracts with exercise prices of $55 each.The Fund covered 388 of these contracts for a total realized loss of $127,162 and 88 contracts were exercised for a total realized gain of $25,738.The Fund did not hold any option contracts as of March 31, 2010. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Keystone Mutual Funds By (Signature and Title) /s/ Andrew S. Wyatt Andrew S. Wyatt, President Date April 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Andrew S. Wyatt Andrew S. Wyatt, President Date April 23, 2010 By (Signature and Title)/s/ Michael P. Eckert Michael P. Eckert, Treasurer Date April 23, 2010
